Detailed Office Action

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  

Priority
This office action is regarding application number 16/973,934 filed on 12/10/2020. The application claims foreign priority of JP2018-126421, filed on 07/02/2018. The application is a 371 of PCT/JP2019/022865, filed on 06/10/2019
	
	
Specification 
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The term “rapidly cooled” is defined as a cooling rate of 10,000 °C/s or more, as defined in [0029] of the specification. 

Claim Rejections – U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 7, the phrase “warm forming at a temperature of 400°C or lower” is unclear. Specifically, the temperature range of 400°C or lower would include temperatures as low ambient and even cryogenic, which would not be “warm”. Therefore, it is unclear whether “warm forming” indicates a lower temperature bound or whether “warm forming” is simply a placeholder name and the forming step can be any type of forming that is 400°C or less (i.e. including cold forming). For purposes of examination, the latter interpretation is taken, however, further clarification and/or correction is required. 
Claim 9 is rejected by virtue of dependency. 

Claim Rejections – U.S.C. §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (GB 1349452, as cited in IDS of 04/23/2021)

Regarding claims 1 – 2 and 5 – 6, Gordon teaches an aluminum alloy material with 8 wt% iron (meeting the claimed range) [page 1, right column, line 50 – 52] that is melted and solidifying and then formed into a billet have a density of 97.5% theoretical [page 3, left column, line 45]. Gordon teaches that the aluminum alloy billet has a minimum tensile strength of 82,500 psi (approximately 568.82 MPa), which meets the claimed range of claim 5 and a minimum elongation of 5%, which meets the claimed range of claim 6 [page 4, left column, line 12 – 20]. 
While Gordon does not explicitly teach that the aluminum material has a compound of Al and Fe or its size, and does not disclose the crystal grain size of the aluminum matrix. Gordon teaches a substantially identical method of making the aluminum alloy material including the steps of; 
rapidly cooling the aluminum material at a rate of at least 105+ °C/second [page 1, right column, line 20 – 22]
followed by compaction at ambient temperature (i.e. cold compacting) to a density of 90% theoretical density [page 3, left column, line 5 – 10]
then compacting again at 250 – 340°C to achieve a density of 97.5% theoretical density (i.e. heat treatment and compaction) [page 3, left column, line 42 – 50, 58] 


Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy material of Gordon would possess a compound of Al and Fe with an average major axis length that met the claimed range of claims 1 – 2, and an average crystal grain size of claims 1 – 2, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, composition, and structure (mechanical properties), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
	

Regarding claims 3 – 4, Gordon teaches the invention as applied above in claim 1. Gordon does not explicitly teach that the number of compounds of Al and Fe between 5 – 100 nm, in a 500 nm x 500 nm square cross section of the material. 
However, Gordon teaches a substantially identical method of making the aluminum alloy material, as described above, and furthermore, Gordon teaches a composition that anticipates the claimed range and additionally teaches properties such as tensile strength and elongation that anticipate the claimed invention. 

Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy material of Gordon would possess a number of compounds of Al and Fe between 5 – prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
	


Regarding claim 7, Gordon teaches a method of making the aluminum alloy material with 8 wt% iron (meeting the claimed range) [page 1, right column, line 50 – 52] including the steps of; 
rapidly cooling the aluminum material at a rate of at least 105+ °C/second via [page 1, right column, line 20 – 22] and breaks up the molten aluminum in fine droplets [page 2, left column, line 36 – 46], meeting the claimed limitation of rapidly cooling a melt and dissolving iron.
followed by compaction at ambient temperature (i.e. 25°C) to a density of 90% theoretical density [page 3, left column, line 5 – 10] (meeting the claimed limitation of warm forming at a temperature of 400°C or less to a relative density of 85% or more)
then compacting again at 250 – 340°C to achieve a density of 97.5% theoretical density (meeting the claimed limitation of heat treatment at 400°C or less) [page 3, left column, line 42 – 50, 58] 

Regarding claim 9, Gordon teaches the invention as applied above in claim 7. Gordon does not explicitly teach that the aluminum material has a compound of Al and Fe with a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase. 
However, given that Gordon anticipates the claimed method of claim 7 and teaches a composition that anticipates the claimed range and additionally teaches properties such as tensile strength and elongation that are similar to the instant invention [Table 4], there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy material of Gordon would possess a compound of Al and Fe with a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase, absent evidence to the contrary.
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, composition, and structure (mechanical properties), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	

Regarding claim 8, Gordon teaches a method of making the aluminum alloy material with 8 wt% iron (meeting the claimed range) [page 1, right column, line 50 – 52] including the steps of; 
rapidly cooling the aluminum material at a rate of at least 105+ °C/second via [page 1, right column, line 20 – 22] and breaks up the molten aluminum in fine droplets [page 2, left column, line 36 – 46], meeting the claimed limitation of rapidly cooling a melt and dissolving iron.
followed by compaction at ambient temperature (i.e. 25°C) to a density of 90% theoretical density [page 3, left column, line 5 – 10] (meeting the claimed limitation of cold forming to a relative density of 85% or more)
then compacting again at 250 – 340°C to achieve a density of 97.5% theoretical density (meeting the claimed limitation of heat treatment at 400°C or less) [page 3, left column, line 42 – 50, 58] 

Regarding claim 10, Gordon teaches the invention as applied above in claim 8. Gordon does not explicitly teach that the aluminum material has a compound of Al and Fe with a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase. 
However, given that Gordon anticipates the claimed method of claim 8 and teaches a composition that anticipates the claimed range and additionally teaches properties such as tensile strength and elongation that are similar to the instant invention [Table 4], there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy material of Gordon would possess a compound of Al and Fe with a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, composition, and structure (mechanical properties), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))


Claims 1 – 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Couper (US 4,737,339) 

Regarding claim 1, Couper teaches an aluminum material containing 10 wt% Fe, which meets the claimed range, that is melted and atomized at a cooling rate of 105 °C/seconds [Example, Col 2, line 27 – 50]. Couper teaches that the aluminum material has Al6Fe phase meeting the claimed limitation of a compound with Al and Fe and that the final material is at a 99% theoretical density meeting the claimed limitation [Example, Col 2, line 27 – 50]. 
While Couper does not explicitly teach that the Al6Fe phase size or the crystal grain size of the aluminum matrix. Couper teaches a substantially identical method of making the aluminum alloy material including the steps of; 
that is melted and atomized at a cooling rate of 105 °C/seconds [Example, Col 2, line 27 – 50]. 
Compressed at a temperature of 400°C to a density of 99% theoretical to form a slug. [Example, Col 2, line 27 – 50].
The slug was then placed in an extrusion die at 400°C and formed into a rod. [Example, Col 2, line 27 – 50].
Furthermore, Couper teaches a composition that anticipates the claimed range.

Therefore, there is a reasonable expectation to a person of ordinary skill in the art that the Al6Fe phase size and the crystal grain size of the aluminum matrix would meet the claimed range of claims 1 – 2, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, composition, and structure (mechanical properties), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))

Regarding claim 7, Couper teaches a method of making an aluminum material containing 10 wt% Fe, which meets the claimed range, that is melted and atomized at a cooling rate of 105 °C/seconds, which meets the claimed definition of rapidly cooling to form a powder, meeting the claimed limitation (rapidly cooling to form a powder or flakey material with dissolved Fe) [Example, Col 2, line 27 – 50]. Couper teaches that the formed powder was compressed at a temperature of 400°C to a density of 99% 

Regarding claim 9, Couper teaches the invention as applied above in claim 7. Couper does not explicitly teach that the Al6Fe phase has a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase. 
However, given that Couper anticipates the claimed method of claim 9 and teaches a composition that anticipates the claimed range, there is a reasonable expectation to a person of ordinary skill in the art that the aluminum alloy material of Couper would possess a compound of Al and Fe with a relative X-ray diffraction intensity 1/10 or less that of the aluminum phase, absent evidence to the contrary. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, in this case process, composition, and structure (mechanical properties), a prima facie case of anticipation is established (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (See MPEP 2112.01)). Furthermore, products of identical chemical composition can not have mutually exclusive properties. (In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)) (MPEP 2112.01).
The USPTO does not possess the capability to test samples of the prior art to determine the properties/microstructure as claimed. As such, given the substantially similarities, the burden is shifted to applicant to demonstrate that the prior art does not possess such feature(s) (In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980))
	

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8,323,428 – Dispersion strengthened AlFeSi alloys made by rapid cooling and extrusion
US 5,744,734 – Melting Spinning Al-Fe based alloy and cold pressing
US 4,948,558 – AlFe based alloy made by melt spinning 
Us 4,946,500 – Rapidly solidified aluminum based metal matrix with iron
US 4,879,095 – High density rapidly solidified AlFeSi based alloy
US 4,869,751 – Thermomechanical processing of rapidly solidified aluminum alloys
Us 4,799,978 – AlFe type alloy made by rapid cooling with high tensile and elongation
Us 4,743,317 – Compaction and rapid solidified of AlFeTm alloy
US 4,711,823 – Partial remelting of rapidly cooling Aluminum alloy
US 4,676,830 – Consolidating rapidly cooled AlFeV alloy

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN POLLOCK whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735